Name: Council Regulation (EEC) No 2112/87 of 13 July 1987 introducing special measures for certain processed oil products in Spain
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  trade policy
 Date Published: nan

 18 . 7 . 87 Official Journal of the European Communities No L 197/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2112/87 of 13 July 1987 introducing special measures for certain processed oil products in Spain the Spanish industry are higher than those for competing industries in the other Member States ; whereas, to avoid serious difficulties on the Spanish market, provision should be made that the amount of the levy charged in Spain upon the purchase of oils intended for the produc ­ tion of mayonnaise and other fine sauces should be repaid to the firms which use such oils, HAS ADOPTED THIS REGULATION : Article 1 The levy referred to in Article 14 of Regulation (EEC) No 1183/86 shall be repaid to, and at the request of, the firm using the oils in respect of which the levy has been paid and which are used in the manufacture of the following products : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular the first subparagraph of Article 89 ( 1 ) thereof, Having regard to the proposal from the Commission , Whereas Article 89 ( 1 ) of the Act of Accession provides for the adoption of the measures necessary for implemen ­ ting the provisions relating to the common agricultural policy ; Whereas Article 15 of Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain (') provides for the introduction of a control of the level of the consumer prices referred to in Article 94 ( 1 ) (b) of the Act of Accession ; Whereas Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consump ­ tion in Spain (2), as last amended by Regulation (EEC) No 698/87 (3), provides for the charging of a levy upon the release for consumption on the Spanish domestic market of the oils intended for human consumption listed in Annex I to Regulation (EEC) No 1183/86, the levy being fixed on the basis of the difference between the price of soya oil in Spain during the 1984/85 marketing year and the price of oil imported into Spain from third countries ; Whereas these oils are the main raw material for the manufacture of mayonnaise and other fine sauces ; whereas, because of the levy applied, production costs for CCT heading No Description 21.04 Sauces ; mixed condiments and mixed sea ­ sonings : C. Other Article 2 Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC of the Council of 22 September 1966 on the establishment of a common organization of the market in oils and fats (4), as last amended by Regulation (EEC) No 191 5/87 (5). Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 53 , 1 . 3 . 1986, p. 47. (2) OJ No L 107, 24. 4. 1986, p. 17 . (3) OJ No L 68 , 12 . 3 . 1987, p. 18 . (4) OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 183, 3 . 7. 1987, p. 7. No L 197/2 Official Journal of the European Communities 18 . 7. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 July 1987. For the Council The President B. SCHALL HOLBERG